FILED
                                                         United States Court of Appeals
                                                                 Tenth Circuit

                                     PUBLISH                 November 10, 2020
                                                            Christopher M. Wolpert
                  UNITED STATES COURT OF APPEALS                Clerk of Court

                               TENTH CIRCUIT



 UNITED STATES OF AMERICA,

             Plaintiff - Appellee,
 v.                                                    No. 19-6034
 JOSE MANUEL MARQUEZ
 SANCHEZ, also known as Adan,

             Defendant - Appellant.


        APPEAL FROM THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF OKLAHOMA
                  (D.C. NO. 5:17-CR-00122-SLP-6)


Ty Gee, Haddon, Morgan and Foreman, P.C., Denver, Colorado, for Appellant.

Steven W. Creager, Assistant United States Attorney (Timothy J. Downing,
United States Attorney, and Ashley L. Altshuler, Assistant United States
Attorney, with him on the brief), Office of the United States Attorney, Oklahoma
City, Oklahoma, for Appellee.


Before TYMKOVICH, Chief Judge, BRISCOE, and MATHESON, Circuit
Judges.


TYMKOVICH, Chief Judge.
      This case arises out of an eighteen-month long investigation into a

conspiracy to distribute large volumes of methamphetamine in the Oklahoma City

area. The investigation culminated in a 125-count indictment charging ten

individuals, including Sanchez, with a variety of federal drug-related crimes. A

jury convicted Sanchez of ten offenses relating to a conspiracy to possess with

intent to distribute methamphetamine. On appeal, Sanchez argues we should

reverse his conviction because a fatal variance existed between the conspiracy

charged and the evidence presented at trial. In his view, while he bought drugs

from members of the conspiracy on occasion, the evidence does not show that he

participated in the overarching drug conspiracy. He also objects to the quantity of

drugs that the district court attributed to him at sentencing.

      We affirm the judgment of the district court because, even assuming

Sanchez is correct that a variance occurred here, it was not fatal. The evidence at

trial regarding the larger conspiracy did not impair the jury’s ability to evaluate

the narrower conspiracy to which Sanchez was party. Moreover, we affirm the

district court’s sentence because the alleged drug calculation error had no effect

on the sentence imposed.

      Exercising jurisdiction under 28 U.S.C. § 1291, we AFFIRM the judgment

and sentence of the district court.




                                          -2-
                               I. Background

      Jose Manuel Marquez Sanchez met Oscar Bernal Lopez in late 2016 or

early 2017 and the two men became close friends. Lopez ran a large-scale drug

distribution operation, which the government had been surveilling since January

2016. Sanchez testified at trial that he began selling methamphetamine on the

side when his wife became seriously ill and he needed the money to pay for her

medical expenses. Sanchez also reported that he began using drugs around this

time because he was depressed about his wife’s health.

      The government’s eighteen-month-long investigation into Lopez’s

operation ended in July 2017 and resulted in a 125-count indictment charging ten

people, including Sanchez, with various drug-related crimes. According to the

government, the methamphetamine conspiracy operated as follows: Lopez would

dispatch his associates, usually Blanca Flores or Armando Jimenez, to Phoenix,

Arizona, to pick up methamphetamine and bring it back to Oklahoma. Then one

of Lopez’s couriers, usually Chavira Delgado or Jaime Fernandez, would deliver

the methamphetamine to individuals who would distribute the drugs around

Oklahoma City. The government alleges Sanchez was one of these distributors.

      During their investigation, the government used various methods to acquire

information about the conspiracy, including wiretaps and controlled buys.

Through these wiretaps, the government recorded conversations indicating that


                                       -3-
Sanchez bought methamphetamine from Lopez six times, on five days, over a

thirty-day period. 1 The call transcripts reveal that Sanchez would contact Lopez

once Sanchez had lined up a customer, and then Lopez would arrange for one of

his couriers to deliver the drugs to Sanchez. Three couriers charged in the grand

jury indictment—Chavira Delgado, Omar Delgado, and Fernandez—each

delivered methamphetamine to Sanchez. Sanchez then resold those drugs to third

parties at cost, that is, he did not markup the price of the drugs but instead

charged his customers the same price set by Lopez. For three of the six

purchases, Lopez “fronted” the drugs to Sanchez, meaning he provided the drugs

on credit with the understanding that Sanchez would later turn over the resale

proceeds.

      Based on these wiretapped calls, Sanchez was later charged with ten

drug-related counts. Of the ten individuals named in the indictment, only Sanchez

and Davila-Quinones went to trial. The two men were tried together, and after a

five-day trial, both were convicted on all charges. For Count 1, the verdict form

required the jury to separately determine guilt as to the cocaine conspiracy and the



      1
         This total includes a transaction that the government alleges took place
on March 24, 2017. Sanchez was not indicted for this purchase, nor was evidence
of that purchase introduced at trial. But the amount of methamphetamine
allegedly purchased by Sanchez on March 24, 2017, was included in the total drug
amount attributed to him for sentencing purposes. This drug calculation is at
issue on appeal.

                                         -4-
methamphetamine conspiracy. For each drug, the jury had to check a box for

either “500 grams or more,” “50 grams or more,” “Less than 50 grams,” or

“None.” The jury found that Sanchez had conspired to distribute 500 grams or

more of methamphetamine but checked “None” as to the cocaine. R., Vol. I at

1903–04.

      After trial, the probation officer preparing the presentence investigation

report (PSR) was tasked with calculating the total amount of methamphetamine

attributable to Sanchez for the purpose of determining his base offense level

under the Sentencing Guidelines. The government did not criminally charge

Sanchez for a purchase on March 24, 2017, nor did the jury make any factual

findings about a purchase on that date. Nevertheless, the PSR attributed to

Sanchez 481.95 grams of methamphetamine for a transaction on March 24, 2017.

      Sanchez objected to the PSR on the ground that there was no evidence of

any transaction occurring on March 24, 2017, involving Sanchez, but the

sentencing court overruled his objection and adopted the PSR’s recommended

calculation in holding Sanchez accountable for a total of 2.66 kilograms of

methamphetamine. From this total, the court determined that Sanchez’s base

offense level was 32. Level 32 applies to the possession of between 1.5 and 5

kilograms of methamphetamine. Had the court excluded the contested March 24,

2017, transaction, the total amount of methamphetamine attributable to Sanchez


                                        -5-
would have been 2.18 kilograms, and his base offense level would still have been

32. The sentencing range, based on Sanchez’s adjusted offense level and

Category I criminal history, was 151 to 188 months. The court explained that

several mitigating factors justified a downward variance and imposed a sentence

of 132 months’ imprisonment on Counts 1, 31, 41, 44, 59, and 90, and 48 months

on Counts 30, 38, 42, and 57, all to run concurrently.

                                   II. Analysis

      Sanchez raises two issues on appeal. First, he argues the evidence adduced

at trial failed to prove that he was part of the single, overarching Lopez

conspiracy alleged in Count One of the superseding indictment. He accepts the

government’s evidence proves a smaller conspiracy but insists his right to a fair

trial was substantially prejudiced by the variance between the conspiracy charged

and the proof at trial. Second, Sanchez alleges the district court clearly erred at

sentencing by holding him responsible for an excess quantity of

methamphetamine.

      A. Conspiracy

      To prove a conspiracy, the government must show: “(1) that two or more

persons agreed to violate the law, (2) that the defendant knew at least the

essential objectives of the conspiracy, (3) that the defendant knowingly and

voluntarily became a part of it, and (4) that the alleged coconspirators were


                                         -6-
interdependent.” United States v. Caldwell, 589 F.3d 1323, 1329 (10th Cir. 2009)

(internal quotation marks omitted). When an indictment charges a single

overarching conspiracy, but the government only proves several smaller

conspiracies, a variance occurs. United States v. Carnagie, 533 F.3d 1231, 1237

(10th Cir. 2008).

      Not all variances are fatal. Id. at 1240. Rather, a variance between the

indictment and the proof at trial is reversible error only if it is prejudicial—that

is, if it denies the accused his right to a fair trial. United States v. McClatchey,

217 F.3d 823, 841 (10th Cir. 2000). In the conspiracy context, “[p]rejudice exists

if the defendant lacked sufficient notice of the need to defend against smaller

conspiracies, or if the jury imputed to the defendant evidence of guilt offered

against coconspirators who were involved in other conspiracies.” United States v.

Anthony, 942 F.3d 955, 970 (10th Cir. 2019).

      The defendant bears the burden of showing a variance occurred and that it

was fatal. United States v. Sells, 477 F.3d 1226, 1237 (10th Cir. 2007). Whether

a variance is sufficiently prejudicial to warrant a new trial is a question of law we

review de novo. McClatchey, 217 F.3d at 831.

      Sanchez alleges there was a fatal variance between the single drug

conspiracy charged in the indictment and the evidence produced at trial. In his

view, the trial evidence proved not one but two conspiracies: the global Lopez


                                          -7-
conspiracy he was not a part of and a narrower conspiracy comprising himself,

Lopez, and Chavira Delgado. Sanchez argues the government’s evidence only

implicated him in the narrower conspiracy, but that the overwhelming evidence

introduced against his co-defendant, Davila-Quinones, impaired the jury’s ability

to evaluate Sanchez’s individual actions, thereby prejudicing his right to a fair

trial. He explains that while the trial evidence shows he only purchased drugs

from Lopez on four days over a seventeen-day period, the evidence against his co-

defendant spoke to “a sprawling interstate conspiracy” that—over the eighteen

months of government investigation—had possessed and distributed large

amounts of cocaine, methamphetamine, and marijuana. Aplt. Rep. Br. at 7.

Sanchez claims this caused a prejudicial guilt-spillover effect, such that the jury

determined his guilt by relying on the evidence adduced against his alleged co-

conspirators. 2

       But assuming a variance occurred, we conclude it was not fatal. In

determining whether a variance caused a prejudicial spillover effect, we consider:

(1) whether the evidence of separate conspiracies impaired the jury’s ability to



       2
         As noted above, a variance also prejudices a defendant if it deprives the
defendant of sufficient notice of the charges against him. United States v. Hill,
786 F.3d 1254, 1266 (10th Cir. 2015). Sanchez does not make any argument as to
notice, however, until his reply brief. As a result, he has waived this argument.
See United States v. Pickel, 863 F.3d 1240, 1259 (10th Cir. 2017) (“But he makes
this argument for the first time in his reply brief, and it is therefore waived.”).

                                         -8-
isolate evidence about an individual conspirator and his actions; (2) whether the

variance caused confusion among the jury concerning the use of certain evidence;

and (3) whether the evidence was strong enough to support the jury’s conviction.

Carnagie, 533 F.3d at 1241.

      As to the first factor, the Supreme Court explained in Kotteakos v. United

States, 328 U.S. 750, 772–74 (1946), that the greater the number of conspiracies

proved and defendants indicted and tried, the higher the probability of prejudice.

The Court emphasized there was no set number of defendants and conspiracies

that, if present, trigger a prejudice finding; instead, a reviewing court must look

to the individual facts of each case to determine whether a defendant has suffered

substantial prejudice. See id. at 773–74. The Kotteakos Court found reversible

error where thirty-two individuals were indicted, nineteen co-conspirators were

tried together, and at least eight separate conspiracies were proved. Id. at

752–53.

      Our circuit precedent is also instructive. In Carnagie, we concluded that a

variance was not prejudicial where thirty-four persons were indicted (eight of

whom were joined in the conspiracy count), three defendants were tried together,

and “at most,” three conspiracies were proved. 533 F.3d at 1242. More recently,

we held the “ratio” of eight co-conspirators indicted, three defendants tried

together, and five separate conspiracies proved did not create a risk of prejudice


                                          -9-
sufficient to warrant reversal of the defendant’s conspiracy conviction. United

States v. Hill, 786 F.3d 1254, 1268 (10th Cir. 2015). Notably, it remains true that

“[o]ur Circuit has still not found a case post-Kotteakos with a ratio high enough

to rise to the level of prejudice.” Id. at 1268.

      Here, nine defendants were indicted in the conspiracy count, as compared

to thirty-two in Kotteakos and eight in Carnagie and Hill. And in this case, only

two defendants were tried together, as compared to nineteen in Kotteakos and

three in Carnagie and Hill. Sanchez does not attempt to state how many

conspiracies were proven at trial, although the government contends that, at most,

only two were proved: one involving Sanchez and one involving his co-defendant,

Davila-Quinones. But Sanchez and Davila-Quinones both only distributed

methamphetamine, and yet there was evidence at trial regarding a conspiracy to

distribute cocaine. Even assuming the proof at trial established three separate

conspiracies (one involving Sanchez, one involving Davila-Quinones, and a third

involving the distribution of cocaine), the numerosity here is still less prejudicial

than in Hill, where three defendants were tried together and evidence of five

separate conspiracies was introduced. Accordingly, this factor cuts against a

finding of substantial prejudice.

      The second Carnagie factor asks whether the variance caused the jury to

misuse evidence. Here, we consider (1) whether the evidence was so complex


                                          -10-
that it rendered the jury unable to compartmentalize Sanchez’s individual actions,

(2) whether the transactions allegedly part of the broader conspiracy were “of the

. . . same character” as the narrower acts in which Sanchez participated, and (3)

whether the jury actually demonstrated that it could compartmentalize the

evidence associated with each defendant. Carnagie, 533 F.3d at 1242–43.

      The first consideration does not weigh in Sanchez’s favor, as the evidence

presented in this case was rather simple. It consisted primarily of the alleged

conspirators’ own statements made on wiretapped calls and testimony by their

alleged co-conspirators identifying who was speaking on each call. See id. at

1242 (“While the jury heard evidence of many fraudulent transactions, the

evidence implicating the defendants in their respective conspiracies was relatively

simple. It consisted of testimony concerning the defendants’ involvement, as well

as . . . documentation for each transaction.”). And while witnesses testified to the

meaning of code-words and slang used on intercepted calls, those witnesses were

the defendants’ alleged co-conspirators, not expert witnesses. See Hill, 786 F.3d

at 1269 (holding the “evidence here was not sufficiently intricate that the jury

could not segregate [the defendant’s] individual actions” where “[t]he evidence

consisted of, among other things, eyewitness accounts, physical evidence, and

security camera footage, rather than—for example—complex testimony from a




                                         -11-
host of expert witnesses”). Thus, the evidence here was not so intricate as to

impair the jury’s ability to compartmentalize evidence.

         The second consideration, whether the transactions constituting the broader

conspiracy were of the “same character” as Sanchez’s transactions, is less clear.

The government argues this factor weighs against Sanchez because he and

Davila-Quinones played a similar role and were both involved in the distribution

of methamphetamine. Yet the government does not reckon with evidence of other

transactions, such as the trial evidence concerning the distribution of cocaine and

marijuana, which is arguably of a different character than the narrower acts in

which Sanchez participated. Cf. Carnagie, 533 F.3d at 1242 (“[A]ll the

transactions not involving [the defendants at trial] were of the exact same

character as the transactions in which [the defendants at trial] allegedly

participated.”).

         Nonetheless, the third consideration weighs heavily against Sanchez. The

jury demonstrated its ability to compartmentalize evidence when it found Sanchez

guilty of conspiring to distribute methamphetamine but found him not guilty of

conspiring to distribute cocaine. This also lessens the import of the cocaine

evidence in our analysis of the “same character” consideration above, because the

jury clearly did not misuse the cocaine evidence when it determined Sanchez’s

guilt.



                                          -12-
      On balance, we conclude the second Carnagie factor weighs in favor of the

government.

      This leaves the third Carnagie factor, which “considers whether the

prosecution presented enough evidence to convict [Sanchez] of the separate,

smaller conspiracy.” Hill, 786 F.3d at 1269. First, we must “strip away all the

evidence of a larger conspiracy” and “ask if, excluding this evidence, there was

still enough evidence to convict” Sanchez of a narrower conspiracy. Id. Second,

“we must consider whether the evidence of the conspiracy in which [Sanchez]

was implicated was so much weaker than the evidence introduced regarding the

larger conspiracy that a substantial, prejudicial spillover must have resulted.” Id.

at 1269–70.

      When we strip away the evidence of the larger conspiracy, we conclude

there was enough evidence from which a reasonable jury could find that Sanchez

was part of a smaller conspiracy to distribute 500 grams or more of

methamphetamine. In that narrower conspiracy, Lopez served as wholesaler,

Sanchez as retailer, and Chavira Delgado, Omar Delgado, and Fernandez as

couriers. Indeed, Sanchez concedes that he participated in a narrower conspiracy

to distribute methamphetamine, though in his view, the conspiracy comprised only

Lopez, Sanchez, and Chavira Delgado.




                                         -13-
      Furthermore, the evidence proving Sanchez’s role in the smaller conspiracy

was strong enough to minimize the danger of prejudicial spillover. The evidence

tying Sanchez to the smaller conspiracy was direct, rather than circumstantial. Cf.

id. at 1270 (concluding, with “caution,” that the evidence minimized the danger of

prejudicial spillover even where “much of the evidence implicating [the defendant

in the smaller conspiracy] was circumstantial”). And the direct evidence against

Sanchez—consisting primarily of intercepted calls—was strong. The transcripts

of these phone calls and the related testimony unequivocally show that on

multiple occasions, Sanchez ordered and coordinated the delivery of

methamphetamine for redistribution. Sanchez admits that he participated in these

calls and purchased methamphetamine from Lopez on five occasions. Thus, the

third Carnagie factor weighs against a finding of substantial prejudice.

      Sanchez’s argument as to prejudice focuses primarily on the powerful

evidence of guilt that the government mounted against his co-defendant, Davila-

Quinones. But Sanchez fails to address many of the factors this court considers in

determining whether a variance was prejudicial. And besides, as explained above,

application of those factors shows that there was little risk of prejudicial spillover

on these facts.

      In sum, even if a variance occurred here, Sanchez has not met his burden of

showing that he suffered substantial prejudice as a result.



                                         -14-
      B. Sentencing

      We turn next to Sanchez’s claim that the district court erred in attributing

one pound and one ounce of methamphetamine to him at sentencing. “In

determining whether the district court correctly calculated the recommended

Guidelines range, we review de novo the district court’s legal conclusions

pertaining to the Guidelines and review its factual findings, including its

determination of the quantity of drugs for which the defendant is held accountable

under the Guidelines[,] for clear error.” United States v. Todd, 515 F.3d 1128,

1135 (10th Cir. 2008). The court may affirm a sentence resulting from an

incorrect guidelines calculation only if the error was harmless. Id. at 1139.

      We decline to reach the merits of Sanchez’s claim because we conclude the

drug calculation error, if any, was harmless. Critically, “this court rejects

assertions of errors in drug quantity calculations as harmless if they do not affect

the defendant’s Guidelines range,” and the additional one pound and one ounce of

methamphetamine at issue here did not affect Sanchez’s range or base offense

level. United States v. Battle, 706 F.3d 1313, 1318 (10th Cir. 2013); see also

United States v. Jeppeson, 333 F.3d 1180, 1182 n.2 (10th Cir. 2003) (finding

harmless the district court’s reliance on the improper guidelines manual because

relying on the correct manual would not have resulted in a different guidelines

range); United States v. Valdez, 723 F. App’x 624, 628 n.5 (10th Cir. 2018)



                                         -15-
(refusing to consider potential drug quantity error where it was “purely [an]

academic exercise because it [did] not change Defendant’s base offense level”).

         Moreover, at sentencing, the district court acknowledged Sanchez’s actions

may have been impacted by the health difficulties of his wife, and noted his lack

of criminal history, strong family relationships, and significant number of labor

skills. Due to these mitigating factors, the court declined to follow the advisory

guideline range of 151 to 188 months and instead sentenced Sanchez to a term of

132 months. Despite this downward variance, Sanchez claims that remand is

required because the district court could conceivably impose an even greater

downward variance given the mitigating factors it found during the first

sentencing. But this court has rejected similar arguments as “pure speculation”

where, as here, the “factors on which the variance was based remain the same

regardless” of the error. United States v. Serrato, 742 F.3d 461, 469 (10th Cir.

2014).

         Accordingly, we conclude any error arising from the court’s determination

of the drug quantities was harmless.

                                  III. Conclusion

         For the reasons articulated above, we AFFIRM Sanchez’s conviction and

sentence.




                                         -16-